Citation Nr: 1829856	
Decision Date: 09/12/18    Archive Date: 09/24/18

DOCKET NO.  17-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 

THE ISSUE

Entitlement to special monthly compensation based on aid and attendance/ housebound.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION


The Veteran served on active duty from June 1943 to January 1946 and from July 1948 to January 1950.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

On his April 2017 substantive appeal (VA Form 9), the Veteran requested a hearing before a Board member.  He died before a hearing was scheduled.  

FINDING OF FACT

On August 6, 2018, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Newark, New Jersey that the appellant died in July 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  



ORDER

The appeal is dismissed.




		
	                                                 K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals